"Justice is blind, says the law, and in her judgment must see no man, color, race, or condition." Jones v. State, 21 Ala. App. 234,109 So. 189, 191, and the authorities cited in the opinion in same. Also, see Harris v. State, 22 Ala. App. 121,113 So. 318.
This is a prosecution of a young negro. for an assault upon a white man.
We are persuaded that, in the trial of the case, justice was merely blindfolded; and, in more than one instance, the attorney representing the state took it upon himself to strip the blindfold from justice's eyes — that she might see that it was really a negro being prosecuted for an assault upon a whiteman.
True, the learned trial judge, in the first instance, took occasion to admonish the jury that they should not allow defendant's (appellant's) color to influence them. But immediately, or shortly thereafter, he, by overruling appellant's motion to exclude another reference to appellant'scolor from the jury's consideration, would seem (certainly to the jury) to have condoned even the utterance made in argument which had called forth his previous admonition to the jury.
Upon the whole situation we are driven to the conclusion that because of the error in not confining the argument within proper channels — as pointed out in the cases hereinabove cited — the judgment of conviction should be reversed and the cause remanded. And it is so ordered.
Reversed and remanded.